

115 S2336 IS: Supporting Veteran Families Act of 2018
U.S. Senate
2018-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2336IN THE SENATE OF THE UNITED STATESJanuary 24, 2018Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to carry out a pilot program on providing intensive
			 community care coordination and supportive services to veteran families
			 who lack adequate access to services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Veteran Families Act of 2018. 2.Pilot program on community care coordination and supportive services for veteran families who lack access to services (a)Pilot program requiredCommencing not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program with community partners to assess the feasibility and advisability of providing intensive community care coordination and supportive services to veteran families who lack adequate access to services furnished by the Department of Veterans Affairs or other entities of Federal, State, and local governments.
 (b)Community care coordination and supportive services describedFor purposes of the pilot program, intensive community care coordination and supportive services are services provided by a community partner to improve the well-being and address the needs of veteran families who live in rural or underserved areas or who otherwise lack access to adequate services furnished by the Department of Veterans Affairs, the Federal Government, or State and local governments. Intensive community care coordination and supportive services may include the following:
 (1)Care coordination and case management services. (2)Outreach services.
 (3)Assistance in obtaining any benefits from the Department which the veteran may be eligible to receive, including the following:
 (A)Vocational and rehabilitation counseling.
 (B)Employment and training services. (C)Educational assistance.
 (D)Health care services. (4)Assistance in obtaining and coordinating the provision of other public benefits or available services provided by the Federal Government, State or local governments, or other community partners, including the following:
 (A)Marriage counseling. (B)Services for children.
 (C)Suicide prevention. (D)Substance abuse awareness and treatment.
 (E)Mental health awareness and treatment. (F)Financial counseling.
 (G)Employment assistance. (H)Transportation services.
 (I)Child care. (J)Housing counseling.
 (K)Preparing and updating family care plans. (L)Development of strategies for living with a veteran with post traumatic stress disorder or traumatic brain injury.
 (M)Accessing emergency financial assistance through philanthropic efforts. (N)Such other services as may be appropriate to improve the well-being and address the unique needs of veteran families who live in rural or underserved areas or otherwise lack access to adequate services furnished by the Department of Veterans Affairs, the Federal Government, or State and local governments.
 (5)Providing direct services, described in paragraph (4), that are necessary to address the needs of the veteran families but are otherwise unavailable through existing public or private programs.
				(c)Agreements and grants
 (1)AgreementsThe Secretary shall carry out the pilot program by entering into partnership agreements with community partners to provide intensive community care coordination and supportive services.
				(2)Grants
 (A)In generalThe Secretary shall, using a competitive and merit-based process, award grants to community partners with whom the Secretary has entered into agreements under paragraph (1).
 (B)Use of fundsThe amounts of grants awarded under subparagraph (A) shall be used to provide intensive community care coordination and supportive services under the pilot program and to assess service delivery efficiencies.
 (C)LocationsThe Secretary may award grants under subparagraph (A) on an individual location basis and may award grants for the provision of certain services at locations that also provide other services.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Department of Veterans Affairs to carry out the pilot program $5,000,000 for each of fiscal years 2018, 2019, and 2020.
			(e)Report
 (1)In generalNot later than 340 days before the completion of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the pilot program.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The number of veteran families served under the pilot program.
 (B)The number of veteran families who received service linkages or referrals under the pilot program. (C)A description and assessment of the effectiveness and achievements of the pilot program with respect to services and treatments and mitigation of risks, including risks relating to homelessness, unemployment, and suicide.
 (f)DefinitionsIn this section: (1)Community partnerThe term community partner means a private nonprofit organization.
 (2)Veteran familyThe term veteran family means a family with respect to which the head of the household or the spouse of the head of the household is a veteran. A family that consists of a single individual who is a veteran shall be considered a veteran family.